                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION AT LEXINGTON

 SHANNON KEITH HARRIS,               )
                                     )
       Plaintiff,                    )         Civil No. 5:18-423-JMH
                                     )
 V.                                  )
                                     )
 BRAZORIA COUNTY TEXAS 149TH         )                  ORDER
 DISTRICT COURT,                     )
                                     )
       Defendant.                    )
                                     )
                                     )


                         ***   ***       ***     ***

      Petitioner Shannon Keith Harris has filed a pro se motion

under 28 U.S.C. § 2254 [DE 1], which was referred to the Magistrate

Judge for an initial review of the filing.             The Magistrate Judge

has now filed a Recommended Disposition [DE 6].           Defendant has not

raised objections to the recommendation that his petition be

dismissed because he is not in custody pursuant to a state judgment

as required by § 2254(a) nor is he subject to any unexpired state

sentences at this time, even though he is held in federal custody.

      Pursuant to Federal Rule of Civil Procedure 72, a party may

object to and seek review of a magistrate judge's report and

recommendation.     See Fed. R. Civ. P. 72(b)(2).         If objections are

made, “[t]he district judge must determine de novo any part of the

magistrate judge's disposition that has been properly objected

                                     1
to.” Fed. R. Civ. P. 72(b)(3). Objections must be stated with

specificity.       Thomas v. Arn, 474 U.S. 140, 151 (1985) (citation

omitted). When the petitioner fails to file any objections to the

Recommended Disposition, as in the case sub judice, A[i]t does not

appear that Congress intended to require district court review of

a magistrate=s factual or legal conclusions, under a de novo or any

other standard.@ Thomas v. Arn, 474 U.S. 140, 150 (1985). Further,

the Court concludes that the recommended disposition is well

supported by the law cited by the magistrate judge and the facts

averred in the Petition.           Consequently, and in the absence of any

objections from Petitioner, this Court adopts the well-articulated

and detailed reasoning set forth in the Recommended Disposition as

its own.

      Finally, the Court observes that the petition presents no

question       subject     to   the    requirement       of    a    certificate     of

appeability.        See Rule 11 of the Rules Governing Section 2254.

Nor is the Court persuaded that one should issue to the extent

that the Court has taken action with respect to claims initially

presented by Defendant under 28 U.S.C. § 2254.                     AA certificate of

appealability may issue . . . only if the applicant has made a

substantial showing of the denial of a constitutional right.@                        28

U.S.C.     '   2253(c)(2).        In   order   for   a   certificate      to   issue,

Defendant must be able to show that reasonable jurists could find

in   his   favor,    and    the    Aquestion   is    the      debatability     of   the
                                          2
underlying federal constitutional claim, not the resolution of

that debate.@    Miller-El v. Cockrell, 537 U.S. 322, 342 (2003).

Having carefully considered the matter, this Court concludes that

there is no call for a certificate to issue in this matter.

     Accordingly, IT IS ORDERED:

     (1)   that the Magistrate Judge=s Recommended Disposition [DE

6] is ACCEPTED and ADOPTED as the Court’s decision;

     (2)   that Petitioner’s Motion Under 28 U.S.C. § 2254 [DE 1]

is DENIED for the reasons set forth in the Recommended Disposition.

     This the 26th day of October, 2018.




                                   3
